Citation Nr: 1019122	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Though he submitted a service connection for posttraumatic 
stress disorder (PTSD), the Veteran's November 1998 claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may be reasonably encompassed. . . ."  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file 
a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that was named in his claim, but 
instead made a general claim for compensation for the 
difficulties posed by his mental condition.  Based on a 
review of the evidence of record, the Board finds that the 
Veteran's November 1998 claim of entitlement to service 
connection for PTSD reasonably encompassed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder.  Id.  Thus, the 
claim is more appropriately captioned as seen on the title 
page of this decision and will be addressed as such herein.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In June 2008, the Veteran appeared at a hearing to present 
testimony on the issue on appeal before a Veterans Law Judge 
who is no longer employed by the Board.  The hearing 
transcript has been associated with the Veteran's claims 
file.  When a Veterans Law Judge who has conducted a hearing 
is no longer available to adjudicate the claim, the Veteran 
has a right to provide testimony at another Board hearing.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2009).

In correspondence from the Veteran received in April 2010, he 
indicated that he desired a new Travel Board hearing before 
another member of the Board.  As the Veteran has a right to 
such hearing, but one has not been afforded him as of yet, 
the Veteran must be scheduled for the requested hearing.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
Board hearing in accordance with 
applicable procedures as established by 38 
C.F.R. § 20.704.  The RO must notify the 
Veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  All 
correspondence pertaining to this matter 
must be associated with the claims file.  
If the Veteran no longer desires a hearing 
before the Board in this matter, he must 
promptly notify the RO.  38 C.F.R. 
§ 20.702(e) (2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

